19-3469
Rowell v. Ferreira


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 10th day of December, two thousand twenty.

Present:
            JOHN M. WALKER, JR.,
            ROBERT A. KATZMANN,
            RICHARD C. WESLEY,
                  Circuit Judges.
_____________________________________

HOZIE ROWELL,

        Plaintiff-Appellant,

                 v.                                                19-3469

POLICE OFFICER JOAN FERREIRA,
individually and in her official capacity, SHANE
KILLILEA, individually and in his official capacity,
CHRISTOPHER POPOVIC, individually and in his
official capacity,

        Defendants-Appellees,

CITY OF NEW YORK, JOHN DOE, individually
and in his official capacity,

                Defendants.

_____________________________________

For Plaintiff-Appellant:                               CYRUS JOUBIN, New York, NY.
For Defendants-Appellees:                               PHILIP W. YOUNG (Richard P. Dearing, Scott
                                                        N. Shorr, Jonathan A. Popolow, on the brief),
                                                        New York City Law Department, for James
                                                        E. Johnson, Corporation Counsel of the City
                                                        of New York, New York, NY.

        Appeal from an order of the United States District Court for the Southern District of New

York (Nathan, J.).

        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the district court’s order is AFFIRMED.

        Plaintiff-appellant Hozie Rowell appeals from an order of the district court entered

September 18, 2019 denying his motion for a new trial under Batson v. Kentucky, 476 U.S. 79

(1986), after the defendants used a peremptory challenge to strike the only qualified African

American juror on the panel. We assume the parties’ familiarity with the underlying facts, the

procedural history of the case, and the issues on appeal.

        Rowell argues that the district court clearly erred in crediting the defendants’ reasons for

striking the juror. These reasons were (1) the fact that the juror was “shaking his head” while the

district court summarized the case, (2) his failure to respond “yes” to general panel questions,

and (3) his prior service on three juries. In Batson, the Supreme Court held that the state may not

use its peremptory challenges to exclude potential jurors on the basis of their race. See id.;

Edmonson v. Leesville Concrete Co., 500 U.S. 614, 628 (1991) (extending Batson’s holding to

the exclusion of prospective jurors in civil cases). To establish a Batson violation, “[f]irst, a

[movant] must make a prima facie showing that a peremptory challenge has been exercised on

the basis of race; second, if that showing has been made, the [proponent] must offer a race-

neutral basis for striking the juror in question; and third, in light of the parties’ submissions, the

trial court must determine whether the [movant] has shown purposeful discrimination.” Foster v.



                                                   2
Chatman, 136 S. Ct. 1737, 1747 (2016). 1 During the third step of the inquiry, “[t]he trial judge

must determine whether the [proponent’s] proffered reasons are the actual reasons [for the

strike], or whether the proffered reasons are pretextual and the [proponent] instead exercised

peremptory strikes on the basis of race.” Flowers v. Mississippi, 139 S. Ct. 2228, 2244 (2019).

“The trial court must consider the [proponent’s] race-neutral explanations in light of all of the

relevant facts and circumstances, and in light of the arguments of the parties.” Id. at 2243.

Because a trial court’s finding as to the intent underlying the use of a peremptory challenge rests

principally upon a credibility assessment that lies “peculiarly within a trial judge’s province,” we

accord that determination “great deference” and review it only for clear error. Id. at 2244.

       We affirm the district court’s denial of Rowell’s motion for a new trial because we have

no basis to disturb the district court’s decision to credit the defendants’ race-neutral explanation

concerning the juror’s physical movements. See McCrory v. Henderson, 82 F.3d 1243, 1248 (2d

Cir. 1996) (“[An attorney’s] explanation that a venireperson was excluded because he or she

seemed, for example, inattentive or hostile . . . if credible, is sufficient.”). Nor can we conclude

that the district court failed to consider the totality of the circumstances in denying Rowell’s

Batson challenge. The district court concluded that “a credible, race-neutral reason [had] been

proffered” for the strike. J.A. 64 (emphasis added). While that brief statement does not provide a

full analysis that would have had to inform the district court’s judgment, we cannot conclude that

it was inadequate under our precedents. A district court need not engage in a “talismanic

recitation of specific words” to satisfy Batson, Galarza v. Keane, 252 F.3d 630, 640 n.10 (2d Cir.

2001); instead, “unambiguous rejection of a Batson challenge will demonstrate with sufficient


       1
         Unless otherwise indicated, in quoting cases, we omit all internal citations, quotation
marks, footnotes, and alterations.

                                                  3
clarity that a trial court deems the movant to have failed to carry his burden to show that the

[proponent’s] proffered race-neutral explanation is pretextual,” Messiah v. Duncan, 435 F.3d

186, 198 (2d Cir. 2006). And while a district court may not evade its obligation to “make clear

whether it credits the non-moving party’s race-neutral explanation for striking the relevant

panelist,” Dolphy v. Mantello, 552 F.3d 236, 239 (2d Cir. 2009), here we conclude that the

district court did make that clear, see J.A. 64.

       In light of those standards, we cannot say that the district court clearly erred in its

determination that Rowell failed to show purposeful discrimination on the part of the defendants.

We have considered Rowell’s remaining arguments on appeal and have found in them no basis

for reversal. For the foregoing reasons, the order of the district court is AFFIRMED.

                                                       FOR THE COURT:
                                                       Catherine O’Hagan Wolfe, Clerk




                                                   4